Citation Nr: 1002993	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  08-11 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of stroke 
with left hemiplegia, as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse





ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from April 1959 to February 
1965.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In May 2009, the Veteran and his 
wife testified at a Travel Board hearing before the 
undersigned.  In July 2009, the Board remanded the case for 
additional development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.

The Veteran has stated that he was treated for massive 
headaches during service, but did not associate these with 
hypertension.  He stated that it was not until after his 
discharge from service that his wife insisted on treatment.  
This treatment reportedly occurred within one year of his 
separation from service.  The Veteran, his wife, and his 
brother-in-law have stated that the Veteran has been taking 
medication for hypertension since that time.  In a June 1998 
VA treatment note, the Veteran reported that he was 
prescribed medication for hypertension when he was in his 
early 20s.  Unfortunately, records from the doctor that 
treated the Veteran immediately after his separation from 
service are no longer available.  

In October 2009, after the issuance of the most recent 
supplemental statement of the case, the Veteran submitted one 
page from his 1961 separation examination.  His blood 
pressure reading at that time was 156/96.  The examiner noted 
"relative systolic elevation - secondary anxiety factor."  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the Veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

In this case, the separation examination shows an elevated 
blood pressure reading of 156/96.  There is a post-service 
diagnosis of hypertension and the Veteran has provided lay 
evidence regarding continuity of symptoms since service.  As 
such, the Veteran should be afforded a VA examination in 
order to obtain a medical opinion.  If his poor health 
prevents an examination, a VA medical opinion should be 
obtained.  

Finally, the Veteran has submitted only one page of his 
separation examination.  On remand, he should be requested to 
submit a copy of all service treatment records in his 
possession.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Ask the Veteran to submit a copy of 
all service treatment records in his 
possession, including, but not limited to, 
a complete copy of his separation 
examination and his entrance examination.

2.  Thereafter, schedule the Veteran for a 
VA cardiovascular examination.  Any 
indicated tests should be accomplished.  
In the event that the Veteran's poor 
health prevents him from being examined, a 
VA medical opinion should be obtained 
based on the record.  

The examiner should review the claims 
folder in conjunction with the 
examination/rendering the opinion.  The 
examiner should provide an opinion as to 
whether it is more likely than not, less 
likely than not, or at least as likely as 
not, that any current hypertension had its 
clinical onset during service or is 
related to any in-service disease, event, 
or injury, or was manifest in the initial 
post-service year.  In providing this 
opinion, the examiner should acknowledge 
the Veteran's history of having headaches 
during service and continuity of 
symptomatology since service.

The examiner should provide a complete 
rationale for all opinions expressed and 
conclusions reached.  

3.  Finally, readjudicate the claim on appeal 
in light of all of the evidence of record.  
If the issue remains denied, the Veteran 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P.M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).

